Citation Nr: 1452342	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  11-26 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and His Wife


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty in the U.S. Navy from March 1954 to May 1957 and in the U.S. Air Force from October 1957 to December 1960.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In October 2014, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.


FINDINGS OF FACT

1. The Veteran's bilateral hearing loss is not shown to have been incurred in service or manifested to a compensable degree in the first year after service and is not shown to be related to his military service.

2. The evidence is at least in equipoise as to whether the Veteran's tinnitus had its onset in service.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

2. The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In November 2008, the RO sent the Veteran a letter, prior to adjudication of his claims, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded VA examinations in June 2009 and February 2010.  There is no argument or indication that the examinations or opinions are inadequate.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Principles of Service Connection

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for bilateral hearing loss as an organic disease of the nervous system, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309.

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Facts and Analysis

Tinnitus

The Veteran testified that he began to experience a clicking in his ears in service in the Navy when preparing jet fighter planes for catapult launch from the aircraft carrier, when the planes would taxi up next to his shoulder and he would affix the holding device to the aircraft.  The symptoms progressed to a ringing in his ears and a sound like escaping air as he worked on bombers in the Air Force.  Since that time, he has experienced chronic tinnitus, up to the present time.

Tinnitus is a condition in which the Veteran, though a lay person, is considered competent to provide evidence, because it is based on his experience of the symptom of ringing in his ears.  While the VA examiner in February 2010 stated that the Veteran hearing was not damaged by noise exposure when tested in 1969, there is no clear standard for the level of noise exposure which is likely to cause tinnitus.  The private audiologist opinion of May 2009 noted that tinnitus can develop at any time, even when hearing thresholds are normal.  The Veteran's consistent statement of constant tinnitus since his experiences in service is not contradicted by the evidence of record.

For the reasons just stated, the evidence with respect to the claim of service connection for tinnitus is at least in equipoise.  Therefore, applying the benefit of the doubt in favor of the Veteran, service connection is warranted.  38 U.S.C.A. § 5107(b).


Hearing Loss

With respect to the claim of service connection for hearing loss, the Veteran's testimony regarding his work on the jet fighter catapult in the Navy and on bombers in the Air Force is sufficient to demonstrate that he had exposure to hazardous noise in service.  His current bilateral hearing loss disability is well established by the record.  The issue left for consideration is whether the current disability is a result of the noise exposure in service.

The Veteran and his wife both testified at the hearing in October 2014 that he has had difficulty hearing and understanding conversations since they met, during his Air Force service.  The Veteran's wife noted that he was first seen for hearing tests in 1958 or 1959 and was told that the hearing aids then available could not help him.  The Veteran stated that he had experienced much less noise exposure after service separation because he began performing office duties such as writing audits and reports.

The Veteran has submitted a statement from a private audiologist dated in May 2011, which offered the opinion that his noise exposure in service as likely as not contributed to his current hearing loss disability.  The audiologist noted that the majority of the Veteran's service treatment records were not available and therefore could not be reviewed.  Rather, the basis for the audiologist's opinion was the interview conducted with the Veteran.

The Veteran was provided an audiological examination by VA in June 2009, which yielded no definitive opinion on service connection because the only testing performed in service was Whispered Voice Testing, which is not specific enough to show any threshold shifts in hearing acuity.

An otolaryngology consultation was then provided in February 2010.  The examiner conceded that Whispered Voice Testing in service was insufficient to draw any conclusions regarding decreased hearing thresholds.  However, the examiner was able to review private medical records from 1969 and 1985, which yielded a fuller picture of the Veteran's audiologic history.  Specifically, the Veteran had a series of audiometric tests performed in 1969, all of which showed normal hearing in the left ear and mild conductive hearing loss in the right ear.  Conductive hearing loss is not the result of noise exposure; in the Veteran's case, the cause of the conductive hearing loss was determined to be otosclerosis, for which surgery was performed but did not relieve the problem.  The examiner stated that the audiometric test results in 1969 provided clear and convincing evidence that the Veteran did not have hearing loss as a result of noise exposure or acoustic trauma while on active duty.  Further, the examiner noted that otosclerosis was first diagnosed some 10 years after service separation, and thus the otosclerosis would not have been incurred in service either.

The Board has considered the written statements and the testimony of the Veteran and his wife and finds them to be credible.  However, while the Veteran is considered competent to testify to symptoms he has experienced, such as a decrease in hearing acuity, he is not shown to have the requisite medical expertise to offer an opinion as to the cause of those symptoms.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Likewise, his wife is competent to report her difficulties in communicating with the Veteran because of his hearing problems, but is not competent to diagnose the cause of the hearing problems.  Id.  

In this instance, the Board finds that the February 2010 opinion of the otolaryngologist is entitled to the greatest evidentiary weight on the question of service connection.  Specifically, the expert's consideration of the audiometric test results from 1969, nearly 10 years after service separation, are compelling.  Those test results show that the Veteran had normal hearing in his left ear and a conductive, rather than noise-induced, hearing loss in his right ear.  Any decreased hearing acuity since that time cannot be related to the Veteran's military service, notwithstanding the conceded noise exposure he experienced.

The opinion of the private audiologist from May 2011 has been considered, but is not entitled to the same evidentiary weight as that of the VA examiner of February 2010.  Specifically, the private audiologist opinion was based solely on the interview with the Veteran and was not informed by an opportunity to review the audiometric test results from 1969; it lacks the complete factual basis necessary to be considered probative.

In short, despite the Veteran's subjective experience of some diminished hearing in service, noise-induced hearing loss was not shown as late as 10 years after service.  As such, the evidence of record stands in contrast to the continuity of symptomatology evidence provided by the Veteran and significantly reduces its probative value.  Therefore, the preponderance of the evidence is against the claim of service connection for bilateral hearing loss and the benefit-of-the-doubt standard of proof does not apply.  38 C.F.R. § 5107(b).


ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.  

Entitlement to service connection for tinnitus is granted.



____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


